Citation Nr: 0402829	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to in-service exposure to herbicides 
and/or chemicals.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to in-service exposure to herbicides 
and/or chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.  The veteran served a part of his active duty 
in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in December 1996, which included a denial of service 
connection for a heart disorder and a skin disorder 
(diagnosed as actinic keratosis), both claimed as secondary 
to in-service exposure to herbicides and/or other chemical 
agents.  Subsequently, in a January 1997 rating decision, the 
RO confirmed his prior determination denying service 
connection for the skin disorder.      


FINDINGS OF FACT

1.  There is no medical evidence attributing the veteran's 
skin disorder to active duty.

2.  There is no medical evidence attributing the veteran's 
heart disorder to active duty.


CONCLUSIONS OF LAW

1.  The veteran's skin disorder, diagnosed as actinic 
keratosis and actinic chelitis and claimed as secondary to 
in-service exposure to herbicides and/or chemicals, was not 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003). 
2.  The veteran's heart disorder, claimed as secondary to in-
service exposure to herbicides and/or chemicals, was not 
incurred in service.  Nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in June 2003, the RO advised 
the veteran of what VCAA requires of VA, including the VA's 
duty to assist him; information and evidence needed to 
establish entitlement to the claim; what evidence is in the 
file; what evidence the VA is responsible for obtaining; what 
information the veteran must provide; and how to contact VA 
if he has any questions or needs assistance.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
records relevant to the claim, including service medical 
records, private facility medical records, and VA outpatient 
treatment and examination reports, have been obtained and 
associated with the claims folder.  Further, the veteran 
wrote the RO in July 2003 after the issuance of the most 
recent Supplemental Statement of the Case (SSOC) 
affirmatively indicating that he has no other evidence to 
submit.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  






II.  Service Connection for a Skin Disorder and a Heart 
Disorder

Laws and Regulations Applicable to Both Issues

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a designated 
period of time after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  Veterans who served in Vietnam, 
including the veteran in this case, could be entitled to 
presumptive service connection for certain diseases or 
disorders specifically associated with exposure to herbicide 
agents (such as Agent Orange) even without evidence of 
manifestation of such diseases or disorders in service.  They 
include chloracne and other acneform diseases (with evidence 
of manifestation to a degree of 10 percent within one year 
after separation).  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Moreover, presumptive service connection could be awarded 
for, among other things, cardiovascular-renal diseases, such 
as hypertension, as well as arteriosclerosis, endocarditis, 
and myocarditis, regardless of exposure to herbicides in 
Vietnam, assuming manifestation thereof to a degree of 10 
percent within one year after service.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a).  To be considered for presumptive 
service connection, a veteran must have served honorably for 
a minimum of 90 days during a war or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).  The veteran in this case has served 
more than 90 days during the Vietnam War, and is entitled to 
be considered for presumptive service connection for skin and 
heart disorders as prescribed in VA regulations as evidence 
warrants.   

Service Connection for a Skin Disorder 

The Board has reviewed all of the evidence and information of 
record.  The veteran's service medical records, including the 
enlistment medical examination report/report of medical 
history dated in February 1966 and separation medical 
examination report/report of medical history dated in 
November 1969, are devoid of any treatment for, or diagnosis 
of, any dermatological disease or disorder.  Nor do they note 
any medical findings that are later attributed to a 
dermatological disease or disorder.  

The record also contains more recent medical records for 
treatment at VA medical centers (VAMCs).  In October 1996, 
the veteran reported to a VA medical examiner that he 
believes he was exposed to herbicides and that he was exposed 
to chemicals used for aircraft maintenance while on active 
duty.  (Other information in the record, including the 
veteran's application for VA benefits and notice of 
disagreement, are consistent in this regard.  A "Temporary 
Duty Order" dated in March 1968 and notations in the 
"Airman Military Record" (the latter found with the 
veteran's service medical records) confirm that the veteran 
did in fact serve a part of his active duty in Vietnam, and 
that he cleaned aircraft hydraulic filters.)  
  
Further, a VAMC examination report dated in November 1996 
provides that the veteran reported reddening of the area on 
his face above, between and under the eyes, described at 
times as urticarial and at other times as scaling lesions.  
The redness reportedly was severe when he left active duty, 
but, at the time of the 1996 examination, it was under good 
control most of the time, except after prolonged sun 
exposure.  No redness, rash, or other dermatological 
abnormality was noted on the face at the examination.  The VA 
medical examiner diagnosed the veteran with actinic keratoses 
of the face, treated.     

Most recent medical evidence consists of VAMC outpatient 
treatment records dated between late 1998 and mid-2001.  As 
for evidence pertaining to dermatological treatment, in late 
1998, the veteran was prescribed Retin A topical medication 
for actinic chelitis on the skin near the eyes.  In March 
1999, he was seen again for actinic chelitis on the face, 
described as hyperpigmented and scaly, and was advised to 
avoid sun exposure and to continue applying Retin A.  In 
September 2000, he was prescribed Tretinoin topical gel for 
actinic chelitis on the skin near the lower lip, forehead, 
and right periauricular area.  In September 2000, the 
examiner described the chelitis as brown, "stuck-on" 
papular lesions on the right periauricular area and the left 
forehead at the hairline.  Most recently, he was seen at the 
VAMC in June 2001 for a follow-up visit for the same 
condition.             

All of the above evidence, in sum, provides that (1) the 
veteran alleges that he first had a skin disorder of some 
type while in service, which he believes resulted from in-
service exposure to herbicides and/or other chemicals; (2) he 
was first diagnosed with actinic keratosis on the face in 
1996; and (3) he has been treated for actinic keratosis and 
actinic chelitis with topical medications between 1998 and 
2001.  There is no evidence of complaints of, or treatment 
for, any dermatological disorder or disease in service, and, 
as noted, the first medical evidence of any skin disorder is 
the 1996 diagnosis of actinic keratosis, more than a quarter 
century after service.  Nor is there any medical opinion 
attributing actinic keratosis or actinic chelitis to active 
duty.  Further, there is no evidence that either actinic 
keratosis or actinic chelitis is considered an acneform 
disease for which presumptive service connection could be 
granted, with evidence of manifestation to a degree of 10 
percent within one year after separation.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).        
In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim.  
Accordingly, the veteran is not entitled to a benefit of 
reasonable doubt in favor of the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for a Heart Disorder

The veteran's service medical records, including the 
enlistment medical examination report/report of medical 
history dated in February 1966 and separation medical 
examination report/report of medical history dated in 
November 1969, are devoid of any treatment for, or diagnosis 
of, any cardiovascular disease or disorder.  Nor do they note 
any medical findings that are later attributed to a 
cardiovascular disease or disorder.  The only possibly 
pertinent information is found in the separation report of 
medical history, which provides that the veteran reported his 
belief that his blood pressure is "either too high or low."  
However, the service medical records are silent as to whether 
diagnostic or clinical findings consistent with high or blood 
pressure were found.        

The post-service evidence of record includes private hospital 
records for testing (including electrocardiogram reports) and 
treatment related to complaints of chest pain dated in late 
1978.  More specifically, these records show that the veteran 
was hospitalized for four days in November 1978, and that Dr. 
R. S. M., the attending physician at the hospital, diagnosed 
the veteran with acute chest pain, secondary to pericarditis.  
Coronary disease was ruled out at that time.  An X-ray 
report, dated within the period of hospitalization, provides 
that the veteran had a "radiographically essentially 
negative chest."  The hospital discharge summary report 
provides that laboratory studies indicated a normal sinus 
rhythm, and results "compatible with anteriolateral 
injury."  The discharge summary further states that the 
veteran progressed well during the hospitalization period, 
that he was discharged in satisfactory condition.  The final 
diagnosis upon discharge was acute chest pain, secondary to 
pericarditis.  No opinion as to the etiology of pericarditis 
or chest pain is found.  See hospital records.  

Further, a VAMC examination report dated in November 1996 
provides that the veteran's heart rate was normal, and that 
there was no heart murmur.  Nor was there a vein distension 
or ankle edema.  The report also discusses the veteran's 
family history of cardiovascular disease (father died of 
heart disease manifested by myocardial infarction and 
rheumatic fever; sister had valvular heart problems).  The VA 
examiner noted that, considering the family history of heart 
problems, it is possible that the veteran's pericarditis, 
diagnosed in 1978, was rheumatic in etiology.  The examiner 
further noted that the veteran's reported heart problems did 
not impede working as a carpenter.  Finally, the report 
states that the veteran had no symptoms suggesting rheumatic 
fever during service, and that pericarditis occurred 
suddenly, eight years after separation.  The report concludes 
that there is no evidence to suggest that the veteran has 
coronary artery disease.   

The veteran underwent a myocardial perfusion examination in 
December 1999, at a VAMC.  The examination report provides 
that the veteran has a history of myocardial infarction and a 
normal myocardial perfusion study completed in 1996.  The 
examiner concluded that the December 1999 study was normal, 
with no findings suggesting ischemia.  The veteran also had a 
treadmill exercise/stress test, which indicated that the 
veteran had a "fair exercise capacity," a normal heart 
rate, and a normal hypertensive blood pressure response.   

The evidence related to the veteran's cardiovascular 
condition shows that the veteran first complained of acute 
chest pain and was diagnosed with pericarditis in 1978, 
almost a decade after separation.  While the veteran stated 
his belief that he had a blood pressure problem while in 
service, there is no in-service medical evidence to confirm 
this belief, or that he had any other cardiovascular disorder 
during service.  Nor is there any medical evidence after 
separation attributing pericarditis, chest pain, myocardial 
infarction, or any other cardiovascular disorder to active 
duty, or in-service exposure to chemicals or herbicides.  
Moreover, with respect to the VA examiner's 1996 opinion that 
the veteran's pericarditis could be rheumatic in etiology, 
there is no medical evidence that the veteran in fact has 
rheumatism that could be attributed to service.    
  
In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim.  
Accordingly, the veteran is not entitled to a benefit of 
reasonable doubt in favor of the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Service connection for a skin disorder, diagnosed as 
actinic keratosis and actinic chelitis and claimed as 
secondary to in-service exposure to Agent Orange and/or 
chemicals, is denied.

2.  Service connection for a heart disorder, claimed as 
secondary to in-service exposure to Agent Orange and/or 
chemicals, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



